Case 3:16-cv-00404-MMH-MCR Document 23 Filed 06/23/20 Page 1 of 8 PageID 235



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION


    ARNOLD CLAYTON,

                          Petitioner,

    vs.                                                  Case No.:      3:16-cv-404-J-34MCR
                                                                        3:13-cr-002-J-34MCR
    UNITED STATES OF AMERICA,

                          Respondent.


                                                 ORDER

           This case is before the Court on a limited remand from the Eleventh Circuit Court

    of Appeals to determine whether, under Rule 4(a)(6), Federal Rules of Appellate

    Procedure (“Rule(s)”), it should reopen the time for Clayton to appeal the denial of his

    motion to vacate sentence under 28 U.S.C. § 2255. (See Civ. Doc. 11, USCA Remand

    Order). 1

           On December 17, 2019, the Court directed the parties to submit supplemental

    documentation on the matter. (Civ. Doc. 14, Order). The Court ordered Clayton to submit

    a copy of the mailing envelope in which he received the Order and Judgment denying the

    § 2255 Motion. Id. at 3. The Court also directed an officer at McDowell Federal Correctional

    Institution, where Clayton is incarcerated, to submit a copy of Clayton’s mailing records.

    Id.




    1      Citations to the record in the underlying criminal case, United States v. Arnold Clayton, No.
    3:13-cr-002-J-34MCR, will be denoted as “Crim. Doc. __.” Citations to the record in the civil 28
    U.S.C. § 2255 case, No. 3:16-cv-404-J-34MCR, will be denoted as “Civ. Doc. __.”
                                                     1
Case 3:16-cv-00404-MMH-MCR Document 23 Filed 06/23/20 Page 2 of 8 PageID 236



           The Court has received and considered the parties’ responses. (See Civ. Doc. 15,

    Motion for Judicial Notice and Supplemental Response [“Clayton’s Response”]; Civ. Doc.

    16, Warden’s Response; Civ. Doc. 17, United States’ Response; Civ. Doc. 20, Clayton’s

    Supplemental Response). Clayton did not submit a copy of the envelope in which he

    received the Order and Judgment, as directed. Instead, he contends that a copy of the

    envelope is on the Eleventh Circuit’s docket. As for FCI McDowell, the warden responded

    that “[a] review … was conducted by our Supervisory Correctional Systems Specialist and

    revealed we do not have any mail logged for inmate Clayton.” Warden’s Response at 1.

           The Federal Rules of Appellate Procedure permit a district court to reopen the time

    to file a notice of appeal under certain conditions. According to Rule 4, a district court:

           may reopen the time to file an appeal for a period of 14 days after the date
           when its order to reopen is entered, but only if all the following conditions are
           satisfied:

           (A) the court finds that the moving party did not receive notice under Federal
               Rule of Civil Procedure 77(d) of the entry of the judgment or order sought
               to be appealed within 21 days after entry;

           (B) the motion is filed within 180 days after the judgment or order is entered
               or within 14 days after the moving party receives notice under Federal
               Rule of Civil Procedure 77(d) of the entry, whichever is earlier; and

           (C) the Court finds that no party would be prejudiced.

    Fed. R. App. P. 4(a)(6) (emphasis added). However, a party is not entitled to have the time

    to file an appeal reopened merely because he satisfies the criteria set forth in Rule 4(a)(6).

    Bazemore v. United States, 292 F. App’x 873, 875 (11th Cir. 2008). Although Rule 4(a)(6)

    authorizes a Court to reopen the time for filing an appeal – if and only if the Rule’s

    conditions are satisfied – it does not require the Court to do so. Id. (citing Benavides v.

    Bureau of Prisons, 79 F.3d 1211, 1214 (D.C. Cir. 1996)). Rather, if a movant satisfies Rule



                                                  2
Case 3:16-cv-00404-MMH-MCR Document 23 Filed 06/23/20 Page 3 of 8 PageID 237



    4(a)(6)’s requirements, the Rule simply vests the district court with the discretion to reopen

    the time for filing an appeal. See McDaniel v. Moore, 292 F.3d 1304, 1305 (11th Cir. 2002)

    (a district court’s decision to deny a motion under Rule 4(a)(6) is reviewed for abuse of

    discretion).

           By way of background, the Court entered an Order denying Clayton’s § 2255 Motion

    on May 28, 2019, and it entered judgment on May 29, 2019. (Civ. Doc. 7, Order Denying

    § 2255 Motion; Civ. Doc. 8, Judgment). According to the “court only” version of the docket

    sheet, which contains docket entries that are accessible only to court staff, the Clerk’s

    office mailed a copy of the Order and Judgment to Clayton on the same day the Court

    entered judgment, i.e., May 29, 2019. (Civ. Doc. 14-1, Court-Only Docket Sheet). The

    docket sheet does not show that the mail was returned as undeliverable, or that the Order

    and Judgment were resent, both of which are events that are required to be recorded on

    the docket. On August 14, 2019, more than 60 days after the Court entered Judgment,

    Clayton postmarked and filed a notice of appeal. (Civ. Doc. 9, Notice of Appeal). Thus,

    Clayton did not file the notice of appeal within the time required by Rule 4(a)(1)(B).

           In the Notice of Appeal, Clayton states that he did not receive notice of the Order

    and Judgment until August 13, 2019. Notice of Appeal at 1. According to Clayton, the

    envelope containing the Order and Judgment was stamped as having been sent by the

    Clerk of Court on August 6, 2019 (something that would have been, but is not, reflected

    on the docket). Id. However, Clayton did not corroborate this claim by attaching the

    envelope either to the Notice of Appeal or to his Response to the Court’s Order of

    December 17, 2019 (as directed). Instead, in his Response, Clayton states that when he

    received a copy of the Order and Judgment, to his knowledge “it had come correctly and




                                                  3
Case 3:16-cv-00404-MMH-MCR Document 23 Filed 06/23/20 Page 4 of 8 PageID 238



    timely” such that he did not feel the need to attach anything to the Notice of Appeal to

    corroborate his claim that the Order and Judgment were only mailed on August 6, 2019.

    Clayton’s Response at 4. But Clayton’s own statements in the Notice of Appeal belie this

    assertion. In the Notice of Appeal itself, Clayton noted that the Order and Judgment had

    been entered on May 28 and May 29, 2019, respectively, and he made a point of stating

    that according to the mailing envelope, the Clerk of Court only mailed a copy of the Order

    and Judgment on August 6, 2019. Thus, Clayton’s statement that he did not think he

    needed to attach a copy of the mailing envelope to the Notice of Appeal – because he

    believed the Order and Judgment “had come correctly and timely” – rings untrue.

           Nevertheless, Clayton also states in his Response that as “soon as the Eleventh

    Circuit alerted the defendant of the situation the defendant sent the original mailed

    enevople [sic] from the Clerk of Courts with the dates of Aug 6, 2019 to the Eleventh Circuit

    Courts in an [sic] Judicial Notice and its [sic] on the docket sheet Case No (19-13207-J).”

    Clayton’s Response at 4. So, the Court examined the Eleventh Circuit’s docket in this case

    to see if this assertion was supported by the record. 2 It is not. On October 21, 2019, ten

    days after the Eleventh Circuit issued the limited remand, the Eleventh Circuit did receive

    from Clayton a “Notice to Clerk of Courts with Evidence & Exhibits.” Clayton v. United

    States, No. 19-13207 (11th Cir.), Docket Entry of Oct. 21, 2019. However, contrary to his




    2
            The Court may take judicial notice of “a fact that is not subject to reasonable dispute
    because it … (2) can be accurately and readily determined from sources whose accuracy cannot
    reasonably be questioned.” Fed. R. Evid. 201(b)(2). A docket sheet is a type of record that a court
    may judicially notice. Nguyen v. United States, 556 F.3d 1244, 1259 n.7 (11th Cir. 2009) (“We
    take judicial notice of the docket sheet in Adras in order to determine the identity of the defendants
    in that case.”); United States v. Glover, 179 F.3d 1300, 1302 n.5 (11th Cir. 1999) (“A court may
    take judicial notice of its own records and the records of inferior courts.”). Accordingly, the Court
    takes judicial notice of both its own docket and the Eleventh Circuit’s docket in this case.


                                                      4
Case 3:16-cv-00404-MMH-MCR Document 23 Filed 06/23/20 Page 5 of 8 PageID 239



    statements to this Court, nowhere in that filing (or in any other) did Clayton submit a copy

    of the mailing envelope in which he received the Order and Judgment.

          In short, Clayton asserts that the appeal period should be reopened because the

    Clerk of Court only mailed a copy of the Order and Judgment to him on August 6, 2019,

    but the record refutes this claim and Clayton has offered no support for it. This Court’s

    docket sheet reflects that the Order and Judgment were mailed on May 29, 2019, and

    were not mailed out again. Clayton has failed to submit a copy of any mailing envelope

    purporting to show that the Clerk of Court only mailed the Order and Judgment on August

    6, 2019, and while Clayton told the Court that he submitted a copy of the mailing envelope

    to the Eleventh Circuit Court of Appeals, the record refutes that claim. Thus, the Court

    finds no support for Clayton’s contention that he only received the Order and Judgment in

    August because the Court sent it to him on August 6, 2019.

          As an alternative, Clayton raises a new argument: that the Clerk of Court mailed a

    copy of the Order and Judgment to the wrong address, i.e., his previous address at FCI

    Yazoo City Low. Clayton submitted a printout from the Court’s electronic filing system that

    supports this claim. (See Civ. Doc. 15-1, Clayton’s Exhibit 1). Clayton’s Exhibit 1 reflects

    that on May 29, 2019, the Clerk of Court mailed a copy of the Order and Judgment to

    Clayton at FCI Yazoo City Low, which is the same address from which he filed the § 2255

    Motion. (Civ. Doc. 1, § 2255 Motion at 8). According to Clayton’s inmate profile, which is

    maintained by the Bureau of Prisons, he was transferred to FCI McDowell on March 7,

    2019 (Civ. Doc. 15-2, Clayton’s Exhibit 2), so the Yazoo City mailing address was no

    longer accurate when the Clerk mailed him a copy of the Order and Judgment. However,

    Clayton failed to advise the Court of his new address by filing a notice of change of




                                                 5
Case 3:16-cv-00404-MMH-MCR Document 23 Filed 06/23/20 Page 6 of 8 PageID 240



    address. Neither the docket in Clayton’s civil § 2255 case or the related criminal case

    reflect that Clayton ever filed such a notice, which is required by the Court’s § 2255 briefing

    order. That order, which was entered on May 9, 2016, instructed Clayton:

           4.     Petitioner shall advise the Court of any change of address by filing
           herein with the Clerk of Court a “Notice of Change of Address.” Failure to do
           so resulting in the Court’s inability to serve Defendant will cause the
           dismissal of this case for failure to prosecute.

    (Civ. Doc. 3, § 2255 Briefing Order at 2, ¶ 4). The first time that the Court learned of

    Clayton’s new mailing address was when he filed the Notice of Appeal from FCI McDowell.

           Clayton asserts in a single parenthetical statement that he did “sen[d] the Clerk

    office an [sic] change of address.” Clayton’s Response at 3; see also Clayton’s

    Supplemental Response at 1-2. However, he offers nothing to substantiate that conclusory

    assertion. Clayton states that Exhibit 2 to his initial response “clearly shows Clayton

    designated at FCI McDowell.” (Civ. Doc. 15-2). But, this exhibit is from Clayton’s “inmate

    profile,” as stated at the top, which he obtained from BOP records, as indicated by the URL

    at the bottom. (Id.). The Court did not possess this information until Clayton submitted it to

    the Court on December 30, 2019. Notably, the Court has received – and the Clerk has

    docketed – every other item Clayton has submitted to the Court, including his pro se notice

    of appeal and pro se motion in the criminal case (Crim. Docs. 144, 146), a motion for

    extension of time to file a § 2255 motion (Crim. Doc. 159), the § 2255 Motion itself (Civ.

    Doc. 1), his reply to the government’s response (Civ. Doc. 6), his Notice of Appeal (Civ.

    Doc. 9), and his Response to the Court’s Order of December 17, 2019 (Civ. Doc. 15). The

    suggestion that Clayton submitted a notice of change of address, and that the Clerk of

    Court failed to receive or docket this particular filing and only this filing, is dubious, at best.




                                                    6
Case 3:16-cv-00404-MMH-MCR Document 23 Filed 06/23/20 Page 7 of 8 PageID 241



           Upon consideration of the record and all of Clayton’s various arguments, the Court

    rejects Clayton’s contention that the Order and Judgment were not mailed to him until

    August 6, 2019. The Court further concludes that Clayton failed to notify the Court of his

    change of address, which explains why the Clerk mailed a copy of the Order and Judgment

    to Clayton’s previous address at FCI Yazoo City Low. But this Court directed Clayton to

    advise of any change of address and warned Clayton that “[f]ailure to [file a notice of

    change of address] resulting in the Court’s inability to serve Defendant will cause the

    dismissal of this case for failure to prosecute.” § 2255 Briefing Order at 2, ¶ 4. Indeed, a §

    2255 movant’s failure to notify the district court of a change of address, resulting in the

    movant’s failure to timely receive a copy of the order he seeks to appeal, is a sufficient

    reason not to reopen the time to appeal under Rule 4(a)(6). Bazemore, 292 F. App’x at

    874-75; United States v. Kemp, 399 F. App’x 806, 807 (4th Cir. 2010) (“Because Kemp’s

    failure to keep the court apprised of his address change led to his not receiving the court’s

    orders, he is not entitled to relief under Rule 4(a)(6) for the same reason he was not entitled

    to relief under Rule 4(a)(5).”). “Even if [the Court] were to accept that [Clayton] met all the

    preconditions under Rule 4(a)(6), he still would not be entitled to an extension of time to

    file his appeal.” Bazemore, 292 F. App’x at 875. Clayton “had not officially notified the

    [C]ourt of his change of address” at any point, and “[t]his fact alone is a sufficient basis for

    denying [Clayton’s] motion to reopen.” Id.

           For all of the foregoing reasons, the undersigned concludes that the record in this

    action does not merit the reopening of the appeal period under Rule 4(a)(6). Accordingly,

    pursuant to the Eleventh Circuit Court of Appeals’ limited remand and based on the

    foregoing discussion, it is hereby ORDERED:




                                                   7
Case 3:16-cv-00404-MMH-MCR Document 23 Filed 06/23/20 Page 8 of 8 PageID 242



            1. Petitioner Arnold Clayton’s Motion for Judicial Notice and Supplemental

               Response (Civ. Doc. 15) is GRANTED to the extent the Court has considered

               Exhibits 1 and 2 to the response (Civ. Docs. 15-1, 15-2).

            2. Clayton’s Notice of Appeal (Civ. Doc. 9), construed as a motion to reopen the

               time to file an appeal under Rule 4(a)(6), is DENIED.

            DONE AND ORDERED at Jacksonville, Florida this 23rd day of June, 2020.




    lc 19

    Copies:
    Counsel of record
    Pro se petitioner

    Clerk of Court
    United States Court of Appeals for the Eleventh Circuit




                                                 8
